        Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 1 of 32



Shiloh S. Hernandez
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
(406) 204-4861
hernandez@westernlaw.org

Laura H. King
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
(406) 204-4852
king@westernlaw.org

Attorneys for Plaintiffs

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 350 MONTANA, MONTANA
 ENVIRONMENTAL INFORMATION Case No. __________
 CENTER, SIERRA CLUB,
 WILDEARTH GUARDIANS,      COMPLAINT FOR
                           DECLARATORY AND
           Plaintiffs,     INJUNCTIVE RELIEF

       vs.

 DAVID BERNHARDT, in his official
 capacity as Acting Secretary of the
 Department of the Interior, U.S.
 OFFICE OF SURFACE MINING, an
 agency within the U.S. Department of
 the Interior; U.S. DEPARTMENT OF
 THE INTERIOR, a federal agency,
 MARCELO CALLE, in his official
 capacity as Program Support Division
 Manager of U.S. Office of Surface
        Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 2 of 32



 Mining Western Region; DAVID
 BERRY, in his official capacity as
 Regional Director of U.S. Office of
 Surface Mining Western Region;
 GLENDA OWENS, in her official
 capacity as Director of U.S. Office of
 Surface Mining; and JOSEPH
 BALASH, in his official capacity as
 Assistant Secretary of Land and
 Minerals Management of the U.S.
 Department of the Interior,

              Defendants.


                                 INTRODUCTION

      1.     On August 14, 2017, this Court held that Federal Defendants failed to

lawfully disclose how coal trains and coal combustion resulting from a 7,000-acre

expansion of the Bull Mountains Mine would affect the human environment. That

same day a loaded coal train derailed near the town of Noxon, Montana, spilling

coal into the Clark Fork River. The spilled coal later caught fire.

      2.     In its August ruling, this Court concluded that it was arbitrary and

unlawful for Federal Defendants to trumpet the economic benefits of the mine

expansion, while refusing to acknowledge the economic costs. This Court further

determined the agencies’ decision to forego preparation of an environmental

impact statement (EIS) was arbitrary and capricious.

      3.     After this Court remanded the matter, the Federal Defendants again

approved the expansion, issuing a finding of no significant impact in May 2018,
                                          2
         Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 3 of 32



and approving the mine expansion (called a mining-plan modification) in August

2018. The agencies failed to provide any notice of their decision to members of the

public who opposed the mine expansion.

        4.   In once more approving the mine expansion, Federal Defendants

doubled down on their original errors by expanding and increasing their analysis of

economic benefits of the proposed mine expansion while once more refusing to

acknowledge and quantify the economic costs of the expansion. The agencies did

so in the face of expert evidence that the harm from the mine expansion, from

greenhouse gas pollution and toxic and harmful air pollution, would cost the public

billions of dollars and be 5 to 15 times greater than the economic benefits of the

mine.

        5.   On remand, Federal Defendants again refused to prepare an EIS,

despite evidence that, among other things, the mine expansion would cost the

public billions of dollars from pollution from coal combustion, the air pollution

from burning the coal will have significant health impacts on everyone downwind,

the thousands of coal trains from the mine will repeatedly violate the Clean Water

Act by spilling coal into Montana’s waters without a permit, and the mine

expansion and the resulting coal trains may adversely affect threatened and

endangered species, including grizzly bear.




                                         3
        Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 4 of 32



      6.     Because Federal Defendants failed to correct their unlawful analysis,

the Conservation Groups—350 Montana, Montana Environmental Information

Center (MEIC), Sierra Club, and WildEarth Guardians—are forced to once again

seek relief from this Court.

                         JURISDICTION AND VENUE

      7.     This Court has federal-question jurisdiction over this action, 28

U.S.C. § 1331, which arises under NEPA, 42 U.S.C. §§ 4321-4370h, and the APA,

5 U.S.C. §§ 701-706.

      8.     The requested declaratory and injunctive relief is authorized by 28

U.S.C. §§ 2201, 2202, and 5 U.S.C. §§ 705, 706.

      9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to this action

occurred in Montana and a substantial part of the property that is the subject of the

action, the Bull Mountains Mine, is located in Montana. Venue is also proper

under 28 U.S.C. § 1391(e)(1)(C) because officers of the United States are

defendants, and Plaintiffs 350 Montana and MEIC reside in Montana.

      10.    Venue is also proper in the Missoula Division of this Court because

Plaintiff 350 Montana resides in Missoula, and Plaintiffs WildEarth Guardians and

Sierra Club have offices in Missoula. Impacts from the mine’s coal trains will be

felt within the geographical boundaries of the Missoula Division.


                                          4
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 5 of 32



      11.   The Conservation Groups have standing under Article III of the U.S.

Constitution because the challenged actions cause them economic, professional,

recreational, and aesthetic harm, which will be remedied by a favorable ruling

from this Court.

      12.   The challenged actions are final and subject to judicial review under 5

U.S.C. §§ 702, 704, 706.

      13.   The Conservation Groups have exhausted any and all available and

required administrative remedies.


                                    PARTIES

      14.   Plaintiff 350 Montana is a Montana-based nonprofit organization

based in Missoula that works to reduce atmospheric carbon dioxide (CO2)

concentrations to 350 ppm by implementing strategic actions and advocating

policies to end fossil fuel burning with the greatest urgency. 350 Montana

envisions a rapid conversion to a 100 percent renewable global energy system

using wind, water, and solar. 350 Montana works with the global grassroots

climate movement to achieve these goals and safeguard Earth’s life-support

systems.

      15.   Plaintiff Montana Environmental Information Center (MEIC) is a

nonprofit organization founded in 1973 with approximately 3,000 members

throughout the United States and the State of Montana. MEIC is dedicated to the

                                         5
        Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 6 of 32



preservation and enhancement of the natural resources and natural environment of

Montana and to the gathering and disseminating of information concerning the

protection and preservation of the human environment through education of its

members and the general public concerning their rights and obligations under

local, state, and federal environmental protection laws and regulations. MEIC is

also dedicated to assuring that federal officials comply with and fully uphold the

laws of the United States that are designed to protect the environment from

pollution. MEIC and its members have intensive, long-standing recreational,

aesthetic, scientific, professional, and spiritual interests in the responsible

production and use of energy, the reduction of greenhouse (GHG) pollution as a

means to ameliorate our climate crisis, and the land, air, water, and communities

impacted by climate change. MEIC members live, work, and recreate in areas that

will be adversely impacted by the Bull Mountains Mine expansion. MEIC brings

this action on its own behalf and on behalf of its adversely affected members.

      16.    Plaintiff Sierra Club is a national nonprofit organization with 64

chapters and over 700,000 members nationwide, including more than 2,900 in

Montana, dedicated to exploring, enjoying, and protecting the wild places of the

earth; to practicing and promoting the responsible use of the earth’s ecosystems

and resources; to educating and enlisting humanity to protect and restore the

quality of the natural and human environment; and to using all lawful means to

                                            6
        Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 7 of 32



carry out these objectives. Sierra Club’s concerns encompass the exploration,

enjoyment and protection of the lands and waters of Montana. The Sierra Club’s

particular interest in this case and the issues, which the case concerns stem from

the impacts to water resources from the Bull Mountains Mine expansion, the

impacts of coal trains shipping coal from the Bull Mountains Mine, and the air

pollution impacts from the eventual combustion of the coal. The Montana Chapter

of the Sierra Club has more than 2,900 members in the State of Montana. The

Montana Chapter of the Sierra Club brings this action on its own behalf and on

behalf of its adversely affected members.

      17.    Plaintiff WildEarth Guardians (Guardians) is a nonprofit conservation

organization with more than 200,000 members and activists throughout the United

States, including nearly 900 in Montana. Guardians has a major office in Missoula,

Montana. Guardians’ mission is to protect and restore the wildlife, wild rivers, wild

places, and health of the American West. Through its Climate and Energy

Program, Guardians is dedicated to protecting the American West from the dangers

it faces from the climate crisis. Guardians’ members and staff have recreational,

aesthetic, scientific, professional, and spiritual interests in a protected and stable

climate, and an environment that is sustained by a protected and stable climate.

Guardians’ members use and plan to continue to live in, use, and enjoy landscapes




                                            7
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 8 of 32



impacted by the Bull Mountains Mine. Guardians brings this action on its own

behalf and on behalf of its adversely affected members.

      18.    Defendant U.S. Office of Surface Mining (OSM) is a federal agency

within the U.S. Department of the Interior that is responsible for assuring lawful

environmental review of mining plan modifications under NEPA and

recommending approval, conditional approval, or disapproval of applications for

mining plan modifications. OSM’s Western Regional Office conducted the

environmental review of the mining plan modification for the expansion of the

Bull Mountains Mine, concluding that the expansion would not significantly affect

the environment.

      19.    Defendant U.S. Department of the Interior is a federal department

responsible for implementing and complying with federal laws governing approval

of mining plan modifications, including NEPA.

      20.    Defendant Marcello Calle is Program Support Division Manager of

U.S. Office of Surface Mining Western Region. Mr. Calle is responsible for

managing federal coal resources, including those involved in this action. Mr. Calle

is responsible for implementing and complying with NEPA and other federal laws

governing review and approval of applications for mining plan modifications. Mr.

Calle approved OSM’s finding of no significant impact (FONSI) for the 7,000 acre

Bull Mountains Mine expansion.

                                          8
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 9 of 32



      21.    Defendant David Berry is Regional Director of OSM’s Western

Region. Mr. Berry is responsible for managing federal coal resources, including

those involved in this action, and for making recommendations to the Secretary of

the Interior regarding applications for mining plan modifications. Mr. Berry is also

responsible for implementing and complying with NEPA and other federal laws

governing review and recommendations for approval, conditional approval, or

disapproval of applications for mining plan modifications.

      22.    Defendant Glenda Owens is acting Director of OSM. Ms. Owens is

responsible for assuring that OSM complies with federal laws, including NEPA

and other laws governing review and recommendations for approval, conditional

approval, or disapproval of applications for mining plan modifications.

      23.    Defendant Joseph Balash is Assistant Secretary of Land and Minerals

Management of the U.S. Department of the Interior. Mr. Balash is responsible for

complying with federal laws governing approval, conditional approval, or

disapproval of applications for mining plan modifications. Mr. Balash approved

the mining plan modification, allowing the massive expansion of the Bull

Mountains Mine.

      24.    Defendant David Bernhardt is Acting Secretary of the U.S.

Department of the Interior. Mr. Bernhardt is responsible for implementing and




                                         9
        Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 10 of 32



complying with federal laws governing mining plan modifications, including

NEPA.

                                      FACTS

      25.    The Bull Mountains Mine is an underground, longwall mining

operation, which allows the mine roof to collapse or subside as the mining process

advances. The subsidence causes splitting and depression of the surface land above

the mining operation.

      26.    Signal Peak Energy, LLP (Signal Peak), owns and operates the Bull

Mountains Mine, located in the Bull Mountains south of the Musselshell River and

the town of Roundup, Montana.

      27.    Signal Peak first obtained its mining permit for the Bull Mountains

Mine in 2008. In the time prior to that, the mine was owned and sold by multiple

business entities that did not pursue coal mining.

      28.    Signal Peak was originally a joint venture between FirstEnergy, an

energy producing company with coal-fired power plants in the Midwest, and Boich

Companies, a coal marketing company based in Ohio.

      29.    In 2008, Signal Peak filed a coal lease-by-application with the U.S.

Bureau of Land Management (BLM) to lease 61.4 million tons of federal coal on

approximately 2,700 acres adjacent to the then-existing mining operation. The

proposed federal coal lease would unlock an additional 71.6 million tons of


                                         10
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 11 of 32



mineable coal on state and private land that would not otherwise be accessible or

economically feasible to mine.

SIGNAL PEAK PRESSURES FEDERAL AGENCIES TO FOREGO AN EIS

      30.    BLM initially determined that an in-depth environmental impact

statement (EIS) was required because of controversy and uncertainty related to

leasing coal necessary to significantly expand the mine; the potential for lease to

serve as precedent for further expansions of the mine, and potential significant

impacts, including long-term impacts to Musselshell County after the inevitable

closure of the mine.

      31.    Signal Peak opposed preparation of an EIS, asserting that a yearlong

lapse in approval of the lease would be fatal to the mine. Signal Peak’s lawyers

stated that they were aware of, among other things, “litigation risks” of foregoing

an EIS and that they were “quite comfortable” with doing so.

      32.    In 2011, after preparing an environmental assessment (2011 Lease

EA) to consider the potential significance of the proposed lease, BLM issued a

finding of no significant impact (FONSI) and approved the proposed lease.

      33.    BLM’s 2011 Lease EA and FONSI stated that one goal of the coal

lease was to generate public revenue from lease bonus payments and lease royalty

payments. Another goal of the lease, according to BLM, was to meet national

energy needs in the United States.


                                         11
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 12 of 32



                 SIGNAL PEAK TURNS TO COAL EXPORTS

      34.    In 2011, a subsidiary of the Gunvor Group, Pinesdale LLC, purchased

a one-third interest in the Bull Mountains Mine for approximately $400 million.

      35.    The Gunvor Group is a leading global commodities trader, registered

in Cyprus and headquartered in Switzerland. Signal Peak stated at the time that this

purchase would facilitate coal exports from the Bull Mountains Mine to Asia and

South America.

      36.    U.S. Treasury Department has announced that Russian President

Vladimir Putin has investments in Gunvor. The United States government has

sanctioned the co-founder of Gunvor, who has personal ties to Russian President

Vladimir Putin. U.S. State Department cables have relayed allegations that Gunvor

is a front for “massive corruption.”

      37.    Signal Peak purchased export capacity at the Westshore coal-export

terminal at Roberts Banks in Vancouver, Canada, guaranteeing the mine access to

Asian and South American markets.

      38.    By 2014, 95% of the coal from the mine was being shipped overseas.

In 2018, OSM projected that 96% of the coal would be exported through the

Westshore coal-export terminal.




                                        12
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 13 of 32



                              IMPACTS TO WATER

      39.    Agriculture provides the economic base for the region around the Bull

Mountains and is wholly dependent on water. High quality water in the region is,

however, scare and therefore extremely important.

      40.    The region of the Bull Mountains overlying the Bull Mountains Mine

contains scattered intermittent and perennial streams and wetlands fed in part by

groundwater.

      41.    Wetlands are extremely rare in the Bull Mountains, accounting for

less than 0.1 percent of the area. These scattered wetlands play an ecologically

critical role in the area by providing drinking water for wildlife, habitat for aquatic

and semi-aquatic life, and rich plant communities that provide critical forage and

habitat for wildlife.

      42.    The long-wall mining method used by Signal Peak at the Bull

Mountains Mine and proposed for the mine expansion results in subsidence or

collapse of the land above the mine.

      43.    Subsidence can impact ground and surface water above the mine area

by drying up spring-fed intermittent and perennial streams and associated

wetlands.




                                          13
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 14 of 32



      44.       To date, all five springs that have been undermined in the Bull

Mountains and that have been evaluated by regulators have been impacted in terms

of either water quality or water quantity.

      45.       Of the five springs that have been evaluated, four have shown

diminished water levels and two of the four have actually gone dry.

      46.       Regulators relied on ground water in a sandstone aquifer beneath the

mine, known as the “deep underburden aquifer” or “deep aquifer,” as the most

viable source of replacement water to mitigate impacts to water resources above

the mine. Other possible methods of mitigation are either currently unavailable or

are untested.

      47.       It is uncertain whether the deep aquifer has enough high quality water

that is physically and legally available to replace impacted water sources.

      48.       Median sodium levels in the deep aquifer exceed the upper limits for

sodium in livestock watering guidelines used by the State of Montana.

      49.       Neither state regulators nor Federal Defendants assessed whether

water in the deep aquifer was legally available to be used to mitigate impacts to

water resources from the mine.

      50.       The Musselshell River, to which much of the mine area drains, is

closed to new surface water appropriations during summer months.




                                             14
         Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 15 of 32



         51.   State regulators believe that state law prohibits Signal Peak from

using water from the deep aquifer to replace intermittent or perennial streams.

         52.   While Signal Peak’s consultant prepared a groundwater model for the

deep aquifer that could be used to assess whether the aquifer would be able to

support long-term mitigation, neither state regulators nor Federal Defendants used

the model to evaluate whether the deep aquifer could meet potential mitigation

needs.

         53.   The report on the characteristics of the deep aquifer prepared by

Signal Peak’s consultant was based on an assumption that the deep aquifer was a

continuous geologic layer beneath the mine.

         54.   Published geological reports of the geology of the Bull Mountains

have concluded that the sandstone aquifers are not continuous, but lenticular and

cannot be traced over large areas of the subsurface of the Bull Mountains.

         55.   Sandstone layers in the Bull Mountains were formed from alluvial

channels, which did not create extensive layers.

         56.   The only empirical evaluation of the capacity of the deep aquifer to

produce water for mitigation recorded significant levels of aquifer drawdown after

only modest pumping for a short period of time.

         57.   One expert who has evaluated the hydrology of the Bull Mountains

related to the proposed mine expansion concluded that it is highly doubtful that the

                                           15
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 16 of 32



deep aquifer has sufficient capacity to meet potential mitigation needs and has not

been adequately evaluated.

                                 COAL TRAINS

      58.    Coal from the mine is shipped by train. In its 2011 environmental

assessment, BLM asserted that “[t]ransportation of coal by railroad is a connected

action.” Virtually all—96%—coal from the mine expansion is expected to be

shipped by train to the Westshore coal export terminal in Vancouver, British

Columbia, where it will be exported to Japan and Korea.

      59.    The proposed mine expansion will result in approximately 3.6 coal

trains going to and coming from the mine each day, 365 days a year, for 9 years.

      60.    There are only two westward train routes across Montana from the

Bull Mountains Mine toward the Westshore coal export terminal.

      61.    The northern route parallels Glacier National Park, the Bob Marshall

Wilderness, and portions of the wild and scenic Flathead River. The southern route

runs adjacent to portions of the Cabinet Mountains Wilderness.

      62.    These train routes cross numerous Montana communities designated

as non-attainment areas for not meeting national ambient air quality standards,

including Billings, Laurel, Great Falls, East Helena, Missoula, Kalispell,

Whitefish, Libby, and Thompson Falls.




                                         16
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 17 of 32



      63.    The American Lung Association determined in 2017 that Missoula

was one of the top-25 most polluted cities in the nation for short-term particle

pollution. The American Lung Association further determined that Lincoln

County, Montana, was among the top-25 most polluted counties in the nation for

short-term particle pollution and also among the top-25 most polluted counties in

the nation for year-round particle pollution.

      64.    In 2017 the American Lung Association assigned failing grades to

Flathead, Lewis and Clark, Lincoln, and Missoula Counties for having short-term

particulate pollution that repeatedly exceeded air quality standards. During the

proposed life of the mine expansion, over 10,000 coal trains from the Bull

Mountains Mine will chug through each of these counties, on average of 3.6 trains

each day.

      65.    During 2017, air quality in Missoula exceeded short-term air quality

standards for particulate pollution on 18 days.

      66.    Diesel exhaust from coal trains is likely carcinogenic to humans,

meaning it tends to cause cancer.

      67.    Each year for nine years trains from the mine expansion will emit

approximately 100 pounds of large and small particulate pollution per mile and

approximately 2000 pounds of nitrogen oxides per mile. This pollution will add to




                                         17
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 18 of 32



existing pollution levels in the communities the coal trains cross. This pollution

will worsen conditions in non-attainment areas.

      68.     Coal dust blows and falls off coal trains as they travel.

      69.     The train lines west from the Bull Mountains Mine to the Westshore

export terminal cross numerous surface waters including the Yellowstone River,

the East Gallatin River, the Missouri River, the Little Blackfoot River, the Clark

Fork River, Rattlesnake Creek, and the Thompson River.

      70.     Portions of the Missouri, Clark Fork, Little Blackfoot, and Thompson

Rivers are impaired and not fully supporting aquatic life due to sedimentation.

      71.     The train lines west from the Bull Mountains to the Westshore export

terminal cross portions of the Missouri, Clark Fork, Little Blackfoot, and

Thompson Rivers that are impaired for sediment.

      72.     Coal dust from the coal trains from the proposed expansion of the Bull

Mountains Mine will be deposited in surface waters.

      73.     The coal train operators do not have permits under the Clean Water

Act to discharge coal or coal dust into surface waters in Montana, Idaho, or

Washington.

      74.     Coal trains from the Bull Mountains Mine may derail while traveling

to the Westshore export terminal.




                                           18
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 19 of 32



      75.    Multiple coal trains have derailed in Montana, Idaho, and Washington

in the last ten years, including derailments that spilled coal into the Yellowstone

River near Columbus, Montana, in 2018 and into the Clark Fork River near Heron,

Montana, in 2017.

      76.    The deposition of coal dust in surface waters and coal train

derailments into surface waters may harm aquatic life, including threatened and

endangered fish.

      77.    The train routes that across Montana from the Bull Mountains Mine

toward the Westshore export terminal traverse occupied grizzly bear habitat.

      78.    Grizzly bears have been killed in train collisions along each route

from the Bull Mountains Mine west to the coal export terminal in Canada.

      79.    Grizzly bears are attracted to train tracks to feed on wildlife and

livestock carrion, grain leaked from grain cars, garbage dumped on the tracks, and

vegetation growing along the tracks.

      80.    Train collisions have been one of the leading sources of grizzly bear

mortality in Montana and Idaho.

      81.    Between 1998-2011, 31 known grizzly bears mortalities in Northern

Continental Divide Ecosystem were caused by train collisions.

      82.    Grizzly bears have been struck and killed by trains near the towns of

Heron, Montana, Noxon, Montana, Dixon, Montana, and Bonners Ferry, Idaho.

                                          19
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 20 of 32



      83.    Grizzly bears were also struck and killed by trains along the Middle

Fork of the Flathead River and the Clark Fork River adjacent to the Cabinet

Mountains.

                              COAL COMBUSTION

      84.    It is foreseeable that the coal extracted at the Bull Mountains Mine

will be burned in coal plants to generate electricity.

      85.    Coal is the world’s most polluting fossil-fuel.

      86.    When burned, coal releases numerous pollutants, including sulfur

dioxide (SO4), oxides of nitrogen (NOx), particulate matter (PM), mercury, lead,

and carbon dioxide (CO2). These pollutants are harmful to people and the

environment.

      87.    Particulate matter, sulfur dioxide, and nitrogen oxides cause

premature mortality, bronchitis cases, asthma cases, hospital admissions related to

respiratory, cardiac, asthma, chronic obstructive pulmonary disease, and ischemic

heart disease problems and emergency room visits.

      88.    Mercury and lead are powerful neurotoxins. There is no safe exposure

level of mercury or lead for children. Coal-fired power plants are the primary

source of mercury and lead exposure for young children in the United States.

      89.    Children are at high risk of pollution-related disease.




                                          20
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 21 of 32



      90.    Even if air pollution controls are installed on coal-fired power plants,

health impacts still occur.

      91.    Each year thousands of people in the United States die from air

pollution from coal-fired power plants.

      92.    In Japan and South Korea, 51-75 people per 100,000 die each year

from air pollution.

      93.    Approximately, 96% of the coal from the Bull Mountains Mine

expansion is expected to be exported, mainly to Japan and South Korea.

      94.    Air pollution from coal-fired power plants, including NOx, PM, and

mercury is dispersed to the United States, worsening air pollution problems and

mercury deposition. Because of mercury deposition, approximately 68% of fish

sampled in the western United States have mercury levels that make them

unsuitable for regular human consumption.

      95.    The combustion of the coal from the Bull Mountains Mine expansion

will emit 1,494 to 2,938 tons of PM10; 1,445 to 2,287 tons of PM2.5; up to 38,750

tons of NOx; 3,971 to 19,855 tons of SO2, 50 to 994 lbs. of lead, and 50 to 306 lbs.

of mercury each year for nine years.

      96.    Life-cycle operations of coal extraction, transportation, and

combustion will result in the emission of approximately 190 million tons of carbon

dioxide equivalent (Mt CO2e).

                                          21
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 22 of 32



      97.    Greenhouse gas emissions from human activities are the only factor

that can account for the observed planetary warming over the last century.

      98.    Greenhouse gas emission from the proposed mine expansion will

intensify the climate change impacts that are already occurring in Montana and the

world, including large forest fires, increased heatwaves, and more serve drought.

      99.    Climate change can exacerbate conflict, which can affect national

security.

      100. The cascading impacts of climate change threaten national security,

public health, and the economy.

      101. Continued greenhouse gas emissions increase the likelihood of severe,

pervasive, and irreversible damage to people, species, and ecosystems.

      102. Major reductions in greenhouse gas emissions and urgent action are

required to avoid severe, pervasive, and irreversible damage to people, species, and

ecosystems from climate change.

      103. The future risks of climate change depend on decisions made today.

      104. The costs of air pollution for coal combustion are significant.

      105. The damages from non-GHG air pollution from the coal mined at the

Bull Mountains Mine is approximately $67/ton, which is more than double the

value of the coal, which, Federal Defendants optimistically and unrealistically




                                         22
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 23 of 32



project to be $32.50/ton. The non-GHG emissions from the mine expansion will

cause approximately $7.2 billion dollars in economic damage.

      106. The economic damages from the greenhouse gas emissions caused by

mining, shipping, and burning the coal from the Bull Mountains Mine expansion,

as calculated by the social cost of carbon, are between $29-$296/ton of coal, which

also dwarfs the total value of the coal. The GHG emissions from the mine

expansion will cause $4.2-$22.1 billion dollars in economic damage.

      107. The social cost of carbon is conservative because it omits multiple

impacts that would increase economic damages to the public.

      108. The total externalized damages from the GHG emissions and the non-

GHG air pollution from the mine expansion is $95-$350/ton of coal, or $11.4-

$29.3 billion, vastly exceeding the economic benefits of the mine expansion.

                   UNLAWFUL DECISION AND REMAND

      109. After this Court determined in 2017 that Federal Defendants failed to

adequately evaluate the environmental impacts of the proposed mine expansion,

the Federal Defendants conducted another analysis on remand.

      110. This Court imposed a limited injunction pending Federal Defendants

compliance with NEPA on remand.

      111. The Citizens submitted public comments during scoping and after

Federal Defendants issued a draft EA.


                                        23
        Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 24 of 32



       112. Federal Defendants issued a draft EA on March 13, 2018, and allowed

for a 29-day public comment period.

       113. The Citizens requested an extension of the comment period. Federal

Defendants rejected the requested extension.

       114. On May 21, 2018, OSM signed a finding of no significant impact

(FONSI).

       115. On August 3, 2018, Federal Defedant issued a final EA, and Mr.

Balash approved the mine expansion.

       116. Federal Defendants never published a public notice of the approval of

the expansion.

       117. Federal Defendants never notified the Citizens of their decision to

approve the min expansion or of their issuance of the final EA and FONSI.

       118. Neither Federal Defendants nor Signal Peak petitioned this Court to

lift its injunction.

                                 CAUSES OF ACTION

                              FIRST CAUSE OF ACTION

                       (NEPA Violation: Failure to Prepare an EIS)

       119. The Citizens incorporate by reference all preceding paragraphs.




                                           24
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 25 of 32



      120. NEPA requires federal agencies to prepare an EIS for any major

federal action significantly affecting the quality of the human environment. 42

U.S.C. § 4332(2)(C).

      121. In assessing whether an action may significantly affect the quality of

the human environment, federal agencies must consider a list of ten significance

factors, as well as the context of the action. 40 C.F.R. § 1508.27.

      122. Federal agencies must prepare an EIS if substantial questions are

raised that the project may cause some significant environmental effects.

      123. Here, the record raised multiple significant questions that the mine

expansion may cause significant environmental effects.

      124. The record showed that the mine expansion may result in significant

adverse environmental effects and harm to public health from coal combustion and

coal transportation.

      125. The record further showed that the mine expansion may impact

ecologically critical wetlands, which may not be capable of being mitigated.

      126. The record showed that the impacts to water resources, from coal

trains, and from coal combustion are highly controversial, highly uncertain, and

involve unknown risks.

      127. Moreover, the record showed that the mine expansion may result in

cumulative effects that may cause severe and irreversible damage from greenhouse

                                         25
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 26 of 32



gas pollution and non-greenhouse gas pollution from coal combustion, as well as

significant cumulative effects to air quality in Montana communities that already

fail to meet ambient air quality standards and that are already suffer the burden of

some of the worst air pollution in the country.

      128. The record showed that the mine expansion may adversely affect

multiple threatened and endangered species, including threatened and endangered

salmonids and grizzly bears.

      129. The record also showed that coal trains from the mine would

discharge coal into Montana’s waters without a lawful discharge permit, in

violation of federal law.

      130. Federal Defendants determination that the mine expansion would not

have significant environmental impacts was arbitrary and capricious, in violation

of NEPA, 42 U.S.C. § 4332(2)(C), and the APA, 5 U.S.C. § 706.

                            SECOND CAUSE OF ACTION

 (NEPA Violation: Failure to Take a Hard Look at Indirect and Cumulative
         Effects of Coal Combustion and Coal Transportation)

      131. The Citizens incorporate by reference all preceding paragraphs.

      132. NEPA requires federal agencies’ environmental analysis to consider

“any adverse environmental effects which cannot be avoided.” 42 U.S.C.

§ 4332(2)(C)(ii) (emphasis added).



                                         26
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 27 of 32



      133. Agencies are required to take a hard look at direct, indirect, and

cumulative impacts of a proposed action. 40 C.F.R. § 1508.25(c).

      134. Direct impacts are “caused by the action and occur at the same place

and time.” Id. § 1508.8(a). Indirect impacts are “caused by the action and are later

in time or farther removed in distance but are still reasonably foreseeable.” Id.

§ 1508.8(b).

      135. Cumulative impacts are “the impact[s] on the environment which

result[] from the incremental impact of the action when added to other past,

present, and reasonably foreseeable future actions, regardless of what agency

(Federal or non-Federal) or person undertakes such actions.” Id. § 1508.7.

      136. NEPA further requires federal agencies to “identify and develop

methods and procedures . . . which will insure that presently unquantified

environmental amenities and values may be given appropriate consideration in

decisionmaking along with economic and technical considerations.” 42 U.S.C.

§ 4332(2)(B).

      137. Federal agencies may not trumpet the economic benefits of an action,

while ignoring the economic and environmental costs of its action.

      138. Federal agencies may not present misleading economic analyses.




                                          27
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 28 of 32



      139. The record showed that air pollution from coal combustion causes

premature mortality in the United States, Japan, and Korea. The final EA failed

entirely to address mortality caused by coal combustion.

      140. The record showed that air pollution from coal combustion will cost

the public billions of dollars in economic harm, exceeding the value of the coal.

While the EA included detailed and inflated information about the monetary

economic benefits of coal, it misleadingly omitted any account of the economic

costs to the public from coal combustion.

      141. The record showed that coal train derailments threaten water

resources and aquatic life, including threatened fish species. The EA, however,

refused to assess the direct, indirect, and cumulative impacts of coal train

derailments.

      142. The record showed that trains strike and kill wildlife, including

threatened grizzly bears, along the routes used by the coal trains associated with

the Bull Mountains Mine expansion. The EA, however, refused to assess the direct,

indirect, and cumulative impacts of coal trains on wildlife and threatened and

endangered species.

      143. Federal Defendants failure to assess fully the harmful impacts of coal

combustion and coal transportation was arbitrary and capricious in violation of

NEPA, 42 U.S.C. § 4332, and the APA, 5 U.S.C. § 706.

                                          28
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 29 of 32



                          THIRD CAUSE OF ACTION

(NEPA Violation: Failure to Take a Hard Look at Greenhouse Gas Emissions)

      144. The Citizens incorporate by reference all preceding paragraphs.

      145. NEPA requires federal agencies’ environmental analysis to consider

“any adverse environmental effects which cannot be avoided.” 42 U.S.C.

§ 4332(2)(C)(ii) (emphasis added).

      146. Agencies are required to take a hard look at direct, indirect, and

cumulative impacts of a proposed action. 40 C.F.R. § 1508.25(c).

      147. Direct impacts are “caused by the action and occur at the same place

and time.” Id. § 1508.8(a). Indirect impacts are “caused by the action and are later

in time or farther removed in distance but are still reasonably foreseeable.” Id.

§ 1508.8(b).

      148. Cumulative impacts are “the impact[s] on the environment which

result[] from the incremental impact of the action when added to other past,

present, and reasonably foreseeable future actions, regardless of what agency

(Federal or non-Federal) or person undertakes such actions.” Id. § 1508.7.

      149. NEPA further requires federal agencies to “identify and develop

methods and procedures . . . which will insure that presently unquantified

environmental amenities and values may be given appropriate consideration in




                                          29
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 30 of 32



decisionmaking along with economic and technical considerations.” 42 U.S.C.

§ 4332(2)(B).

      150. Federal agencies may not trumpet the economic benefits of an action,

while ignoring the economic and environmental costs of its action.

      151. Federal agencies may not present misleading economic analyses.

      152. The record here showed that the economic impacts of the hundreds of

millions of tons of carbon dioxide emissions caused by the mine expansion would

cost the public billions of dollars in economic damages, significantly exceeding the

total value of the coal.

      153. Federal defendants refused to tell the public the economic costs that

the mine expansion into public coal resources would cause to the public.

      154. Federal Defendants trumpeted the economic benefits of the mine

expansion. Federal Defendants inflated the value of the coal.

      155. Federal Defendants’ misleading economic analysis was arbitrary and

capricious in violation of NEPA, 42 U.S.C. § 4332, and the APA, 5 U.S.C. § 706.

                           FOURTH CAUSE OF ACTION

        (NEPA Violation: Failure to Consider Reasonable Alternatives)

      156. The Citizens incorporate by reference all preceding paragraphs.

      157. NEPA requires federal agencies to consider “alternatives to the

proposed action.” 42 U.S.C. § 4332(2)(C)(iii).


                                        30
         Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 31 of 32



         158. Agencies must “study, develop, and describe appropriate alternatives

to recommended courses of action in any proposal which involves unresolved

conflicts concerning alternative uses of available resources.” Id. § 4332(2)(E).

         159. In considering alternatives, agencies must “rigorously explore and

objectively evaluate all reasonable alternatives,” including a “no action”

alternative. 40 C.F.R. § 1502.14(a), (d).

         160. Federal Defendants failed to consider reasonable alternatives to the

mining plan modification.

         161. Federal Defendants considered only the alternatives of approval and

disapproval.

         162. Federal Defendants failed to consider reasonable alternatives,

including room and pillar mining and replacing the mine with renewable resources.

         163. Federal Defendants failure to consider adequate alternatives was

arbitrary and capricious, and unlawful, in violation of NEPA, 42 U.S.C.

§ 4332(2)(C), (E), NEPA’s implementing regulations, and the APA, 5 U.S.C.

§ 706.

                              REQUEST FOR RELIEF

         WHEREFORE, Citizens respectfully request that this Court:

         A.    Declare that Federal Defendants’ actions violate NEPA and the

regulations and policies promulgated thereunder;


                                            31
       Case 9:19-cv-00012-DWM Document 1 Filed 01/16/19 Page 32 of 32



      B.    Vacate and set aside Federal Defendants’ action;

      C.    Enjoin Federal Defendants from re-issuing or approving the mining

plan modification until Federal Defendants have demonstrated compliance with

NEPA and the APA;

      D.    Enjoin operations in the Amendment AM3 Area until Federal

Defendants have demonstrated compliance with NEPA and the APA;

      E.    Award Citizens their fees, costs, and other expenses as provided by

applicable law;

      F.    Issue such relief as Citizens subsequently request or that this Court

may deem just, proper, and equitable.

      Respectfully submitted this 16th day of January 2019,

                                        /s/ Shiloh S. Hernandez
                                        Shiloh S. Hernandez
                                        Western Environmental Law Center
                                        103 Reeder’s Alley
                                        Helena, Montana 59601
                                        (406) 204-4861
                                        hernandez@westernlaw.org

                                        Laura H. King
                                        Western Environmental Law Center
                                        103 Reeder’s Alley
                                        Helena, Montana 59601
                                        (406) 204-4852
                                        king@westernlaw.org

                                        Attorneys for Plaintiffs



                                          32
